MARKS, J.
This is a motion to dismiss this appeal from a judgment of the Superior Court of Imperial County.
Nothing has been filed here except the papers on this motion, which include a certificate of the county clerk of Imperial County which shows that judgment was rendered for defendants on August 25, 1938; that notice of appeal was filed on November 4, 1938; that no clerk’s nor reporter’s transcripts nor bill of exceptions were ever prepared; that on April 28, 1,939, the Superior Court of Imperial County terminated all proceedings for the preparation of a record on appeal.
The appeal is dismissed.
Barnard, P. J., concurred.